Plaintiffs’ claim for accounting under the Treaty of August 5, 1851, 10 Stat. 954, has been severed from all other claims in this case for purposes of all further proceedings herein. The claim for accounting under the said Treaty comes before the court pursuant to a memorandum report of the trial judge which recommends that, in accordance with a stipulation, filed September 21, 1982, for settlement of all claims arising out of the cited Treaty and a joint motion for entry of severed final judgment pursuant to settlement, also filed September 21, 1982, judgment be entered on the said claim for accounting as provided below.
Accordingly, it is ordered that judgment on plaintiffs’ claim for accounting under the Treaty of August 5,1851, be and the same is hereby entered for the Medawakanton and Wahpakoota Tribes of Sioux Indians of $513,000.
it is further ordered that this judgment shall be without prejudice to any other claims for accounting in this case.